Citation Nr: 0904559	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-14 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracolumbar spine 
condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.


FINDING OF FACT

The Veteran's thoracolumbar spine condition did not become 
manifest in service or within the first post-service year and 
is not shown to be related to service.


CONCLUSION OF LAW

A thoracolumbar spine condition was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting a veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated September 2005 to February 2006.  The Veteran 
submitted private treatment records from Dr. C.K., dated 
March 1995 to December 1999; Dr. J.O., dated in June 1999; 
Dr. A.B., dated September 1998 to October 2000; Coastal 
Neurology and Rehabilitation, including records of Dr. A.B., 
dated September 1998 to October 2002; Jewett Orthopedic 
Clinic, dated October 1994 to November 1994; Dr. J.A., dated 
April 1991 to April 1997; Halifax Medical Center, dated 
February 1993 to August 2005; New Smyrna Orthopedic, 
including records of Drs. A.D. and C.K., dated January 1998 
to December 1999; Atlantic Outpatient Rehabilitation, dated 
in December 1999; Dr. I.S., dated January 2001 to March 2001; 
Florida Health Care Plan, dated in August 2002; Boston 
Diagnostic Imaging, dated in August 2005; and the report of 
an independent medical examination performed in conjunction 
with a claim for Worker's Compensation dated in October and 
November 1994, and was provided an opportunity to set forth 
his or her contentions during the hearing before the 
undersigned Acting Veterans Law Judge.

The Board notes that, to date, the Veteran has not been 
afforded a VA Compensation and Pension (C&P) examination in 
regard to his claim of entitlement to service connection for 
a thoracolumbar spine condition.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records do not 
reveal any complaint, diagnosis, or treatment for any back 
condition while in service and there is no evidence, other 
than the Veteran's statements, that indicate that his current 
back condition may be associated with his active service.  
Accordingly, the Board finds it unnecessary to afford the 
veteran a VA C&P examination.

The Board also notes that the medical records indicate that 
the Veteran has been denied Worker's Compensation benefits.  
It appears from the record that the Veteran filed his claim 
in conjunction with an ankle injury and not a back injury.  
The medical records also reveal that an independent medical 
examination regarding the Veteran's Worker's Compensation 
claim found that his then existing low back pain was not 
related to his ankle injury but, rather, to his habit of 
sleeping on a couch.  Therefore, any outstanding records 
pertaining to the Veteran's Worker's Compensation benefits 
would not assist him in demonstrating entitlement to service 
connection for a thoracolumbar spine condition.

In this regard, VA is not required to search for evidence, 
which even if obtained, would make no difference in the 
result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining 
to require strict adherence to technical requirements and 
impose additional burdens on VA when there was no benefit 
flowing to the claimant).  Consequently, further efforts to 
obtain these records are not warranted before adjudicating 
the Veteran's claim of entitlement to service connection for 
a thoracolumbar spine condition. 

Neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Although the Board has reviewed in detail the voluminous lay 
and medical evidence, the Board will focus on the evidence 
that addresses whether the condition is related to service.  
See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 
2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

The Veteran seeks entitlement to service connection for a 
thoracolumbar spine condition.  He contends that a heavy 
piece of equipment fell on his back while he was performing 
maintenance on a jet engine.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any back condition.

In a private treatment note dated in August 1994 the Veteran 
complained of back pain.  He stated that he was sleeping on 
his couch in order to elevate his ankle.  Upon examination, 
his back was reported to have a range of motion of 40 degrees 
of forward flexion, 15 degrees of extension, 15 degrees of 
right and left rotation, and 15 degrees of lateral flexion.  
There was tightness in the paraspinal muscles of the lumbar 
spine with slight spasm.  Neurological examination of the 
lower extremities demonstrated no focal motor, sensory, or 
reflex deficits.  X-rays of the lumbar spine revealed no 
fractures, subluxations, or dislocations.  There was a slight 
decrease in the normal lumbar lordosis suggesting muscle 
spasm.  Disc spaces appeared to be well maintained.  The 
physician did not render a diagnosis.  The private treatment 
records reveal that the Veteran has been treated for back 
pain consistently since August 1994.

In November 1994 the Veteran underwent a private orthopedic 
examination in conjunction with a Worker's Compensation claim 
regarding an on the job accident in December 1992.  X-rays of 
the back, dated in August 1994, were reviewed by the 
physician and the physician rendered the opinion that they 
revealed a possible partial sacralization of the L5 but no 
other abnormalities.  There was no evidence of fractures, 
lesions, arthritis, or disc abnormalities.  The examiner 
diagnosed the Veteran with new onset midline lumbosacral pain 
and rendered the opinion that the condition was due to the 
veteran's habit of sleeping on a couch.  He indicated that 
the Veteran's back pain should be relieved by better sleeping 
habits and simple range of motion exercises.  In July 1996, 
he was diagnosed with history of old back injury with 
herniation of the L5-S1 awaiting surgery.  Subsequently, in 
August 1996, he was diagnosed with lumbar disc disease.  In 
October 1999, he reported that he had initially injured his 
back in December 1992 when he stepped on a pipe, slipped, and 
fell.

The above-noted treatment records do not reveal any 
indication that the veteran's current back condition is in 
any way associated with his period of active service.

In light of the evidence, the Board finds that entitlement to 
service connection for a thoracolumbar spine condition is not 
warranted.  While the Veteran is currently diagnosed with 
lumbar disc disease and has undergone surgery regarding his 
back condition, there is no evidence, other than his 
statements, of any complaint, diagnosis, or treatment for any 
back condition or injury in service.  The United States Court 
of Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the medical evidence 
does not show the presence of a back condition until August 
1994, several years after separation from service.  This is 
significant evidence against the claim.  In addition, the 
Veteran reported in August 1999 that his initial back injury 
occurred in December 1992 while working at an air port.  The 
veteran was noted to have new onset back pack in a November 
1994 workers' compensation examination report.  Lastly, there 
is no evidence, aside from the veteran's statements, 
associating his current back condition with his active 
service.  As such, the veteran's claim of entitlement to 
service connection for a thoracolumbar spine condition must 
be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a thoracolumbar spine condition, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a thoracolumbar spine 
condition is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


